OPINION — AG — THERE IS NO STATUTE WHICH, STANDING ALONE, WOULD REQUIRE COMPETITIVE BIDDING UPON CONTRACTS FOR THE TRANSPORTATION OF ASPHALT ROAD OIL. HOWEVER, THERE IS STATUTORY AUTHORITY UNDER WHICH THE HIGHWAY COMMISSION (HIGHWAY DEPARTMENT) COULD REQUIRE COMPETITIVE BIDS ON THIS TYPE OF HAUL SHOULD THE COMMISSION SO CHOSE. THIS IS ALSO STATUTORY AUTHORITY UNDER WHICH THE HIGHWAY COMMISSION COULD AVAIL ITSELF OF THE SERVICES OF THE CENTRAL PURCHASING DIRECTOR, IF THE COMMISSION SO CHOSE, IN WHICH CASE COMPETITIVE BIDDING WOULD BE REQUIRED UPON ALL CONTRACTS FOR THE HAULING OF ROAD OIL IN EXCESS OF $200.00 NEITHER THE CONSTITUTIONAL AND STATUTORY PROVISIONS GRANTING THE CORPORATION COMMISSION SUPERVISORY AND REGULATORY POWERS, NOR THE RULES AND REGULATIONS PROMULGATED BY THE CORPORATION COMMISSION, PROHIBIT COMPETITIVE BIDDING UPON CONTRACTS WITH THE STATE FOR THE HAULING OF ROAD OIL. THE RULES PROMULGATED BY THE CORPORATION COMMISSION WOULD ALLOW EACH TRANSPORTATION COMPANY HAULING ROAD OIL FOR THE STATE TO SUBMIT A SUPPLEMENTAL TARIFF SETTING FORTH THE RATES IT INTENDS TO CHARGE THE STATE, ALONE, FOR SUCH SERVICES, THE BID OF EACH ROAD OIL COMPANY WOULD THEN BE BASED UPON ITS SUPPLEMENTAL TARIFF. CITE: 74 O.S. 1961 85.4 [74-85.4], 74 O.S. 1961, 85.1-85.18 [74-85.1] — [74-85.18], 74 O.S. 1961 85.7 [74-85.7] 74 O.S. 1961 85.12 [74-85.12](B), 69 O.S. 1961 20.7 [69-20.7], 69 O.S. 1961 20.5 [69-20.5](C), ARTICLE IX, SECTION 15-35 (CHARLES NESBITT) ** MOTOR CARRIERS **